              Case 18-20488-LMI          Doc 52     Filed 01/03/19   Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                                        www.flsb.uscourts.gov


In re: Mary Martinez                                  Case No: 18-20488
                                                      Chapter 13
                 Debtor             /

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of debtor’s Notice of Withdrawal
of Objection to Claim 1-1 of T-Mobile (DE 45) and Objection to Claim on Shortened Notice
(DE 51); were transmitted electronically to:

Nancy K. Neidich
e2c8f01@ch13herkert.com, ecf2@ch13herkert.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

And sent via U.S. Mail on January 3, 2019 to:

T-Mobile/T-Mobile USA Inc by American InfoSource as agent
4515 N Santa Fe Avenue
Oklahoma City, OK 73118



                                              LEGAL SERVICES OF GREATER
                                              MIAMI, INC.

                                              By              /s/
                                              Carolina A. Lombardi
                                              Florida Bar No. 241970
                                              Attorney for Debtor
                                              4343 West Flagler Street Suite 100
                                              Miami, FL 33134
                                              Telephone and Facsimile: (305) 438-2427
                                              Email: CLombardi@legalservicesmiami.org
                                              Alt: SFreire@legalservicesmiami.org
